Title: Enclosure: Extract from Rufus King to Alexander Hamilton, [ca. 9] April 1791
From: King, Rufus
To: Hamilton, Alexander


EnclosureExtract from Rufus King to Alexander Hamilton

New York 11th Apr. [i.e., ca. 9 Apr. 1791]

Mr. Elliot, who, it has been said, was appointed, will not come to America; owing, say his friends here, to a disinclination on his part, that has arisen from the death of his eldest, or only son. Mr. Seaton yesterday read me an extract of a letter from London, dated Feb. 2. and written as he observed by a man of information, which says ‘Mr. Fraser is appointed Plenipotentiary to the U. S. of America, and will go out as soon as it is ascertained here that a correspondent character is appointed in America.’ Although Mr. Elliot might not have been altogether adequate to the appointment, yet he would not have been a bad choice: it is questionable whether we can say even as much as that for Mr. Fraser, who is probably the gentleman lately resident with the Hanse towns, and formerly Consul at Algiers, and who is said to be a wrong-headed impetuous man. Should the information be correct, the appointment is not only  unpromising, but it is also a pretty strong proof of the misguided opinions of the British administration concerning this country. Yours most sincerely,

R. King

